DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/1/2021 has been entered.
 
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 15-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 103566776 B (hereafter Document 1) in view of CN 102215879 A (hereafter Document 2)
As to claim 15, Document 1 discloses a process for preparing a photocatalytic inorganic nanoparticle/polydopamine/polymer self-cleaning composite film, the method comprises the following 
Document 1 also discloses that the polydopamine layer modifies the photocatalytic inorganic nanoparticles to the surface of the composite film by chemical bonding to improve the stability (adhesion) of the inorganic nanoparticles to the surface of the composite film (see paragraph 11 of the specification). Document 2 discloses a photocatalyst, the preparation of which comprises the preparation of a passivated PU foam with the claimed porosity (abstract) and the deposition of a photocatalytically active phase that is deposited after a polymerization operation that enables the photocatalyst particles to be firmly anchored to the support (See Embodiments.).  The substrate is considered mechanically flexible as it is the same substrate as the instant specification.
As can be seen, Document 1 solves the same problem of improving the adhesion of inorganic nanoparticles to the surface of a composite film as in the present application by modification of the polydopamine layer. Thus, the technical problem identified as a practical solution based on the above differences is to provide a process for the preparation of elastomeric cellular foams with comparable adhesion, when those skilled in the art are faced with the technical problems actually solved above, polymerization of dopamine on the surface of an elastomeric cellular foam requiring improved adhesion to improve the adhesion is necessarily conceivable.  Therefore, it would be obvious to one of ordinary skill in the art to apply the same solution of catalyst adhesion of Document 1 to the foam of Document 2 as the prior art teaches the art recognized suitability and utility of such. 
	As to claims 16 and 19, Document 1 teaches dopamine (claim 1).
	As to claim 17, Document 1 discloses a process for preparing a photocatalytic inorganic nanoparticle/polydopamine/polymer self-cleaning composite film, the method comprises the following steps: soaking the polymer base film in 0. 1-600 mg/ml dopamine (a catechol) in tris (hydroxymethyl) aminomethane-hydrochloric acid buffer solution for 1-600 min with stirring, removing the polymer base film, soaking in organic solvent for 1-180 min to remove weakly adhered polydopamine, and soaking in water to remove the organic solvent; at this point, a polydopamine surface-modified polymer film.  Document 2 discloses a dip process as well (Embodiment 4).
	As to claim 18, the pore size is in the abstract of Document 2.
	As to claims 20-26, in addition to the disclosures discussed above, in Document 1 the photocatalytic inorganic nanoparticles have a size of 1 to 1000 nm (see claim 3).  In Document 2 the foam is functionalized by deposition of the catalyst in the Embodiments, including the preparation of a passivated PU foam and the deposition of a photocatalytically active phase: a ring of PU foam (prepared as described in Example 4) is immersed in a 50% (v/v) solution of Siva 11 O: ethanol. The cells were then opened by brief passage in compressed air, followed by a polymerization operation in air at 120 ° C for 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELLY M GAMBETTA whose telephone number is (571)272-2668.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KELLY M. GAMBETTA
Primary Examiner
Art Unit 1715


/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715